Citation Nr: 0723752	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 6, 2000 
for service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  An October 2000 rating 
decision granted service connection for PTSD, rated as 30 
percent disabling, with an effective date of July 6, 2000.  A 
June 2001 rating decision increased the evaluation to 100 
percent, effective July 6, 2000.  

In March 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
psychiatric disorder was denied by the RO in an April 1992 
rating decision.  The veteran was informed of that decision 
in May 1992 and he did not submit a timely appeal.  

2.  The veteran's claim for service connection for PTSD was 
received by VA on July 6, 2000.  

3.  There is nothing between May 1992 and July 6, 2000, which 
could be construed as an earlier claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 6, 2000 
for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  VA also has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  However, 
there are some claims that VCAA cannot apply to because they 
must be denied as a matter of law and there is simply no 
evidence that could substantiate the claim.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  When it is clear that there is 
no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Here, this case 
turns on the law and regulations.  See Smith.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.  

The notice pertaining to ratings and effective dates, as 
discussed by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) was provided to the veteran in October 2006.  
He was not prejudiced by this late notice, because he had 
actual knowledge of his right to appeal the rating and 
effective date, as evidenced by his appeal of both issues.  
The rating was increased to the maximum 100 percent 
evaluation.  As explained below, the earliest possible 
effective date was assigned.  Thus, there was no prejudice.  



Earlier Symptoms

The veteran contends, in part, that an effective date back to 
the 1980's should be assigned because he has been symptomatic 
since then.  He and his wife have provided statements to the 
effect that the veteran had psychiatric symptoms in the 
1980's.  At his March 2007 Board hearing, the veteran 
testified that he had difficulty getting along with his wife 
and others, as well as difficulty at work, dating back to the 
mid-1980's.  

In providing the effective date laws, Congress has addressed 
this situation.  It is only if the veteran claims service 
connection within a year after his release from active 
service that benefits will be effective immediately after 
service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2006).  Otherwise, if the veteran waits more 
than a year after service, the effective date will be the 
date the claim is received by VA, even though the disability 
may have been symptomatic before then.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2006).  

The law and regulation providing benefits specify that they 
will be effective the date the claim is received and there is 
no provision for an earlier effective date for service 
connection based on an earlier onset of symptoms.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  


Previous Decision

It is also contended that an earlier date should be assigned 
because the veteran had previously claimed service connection 
for a psychiatric disability.  The file contains a claim 
received in November 1991.  The disabilities claimed include 
depression.  The evidence submitted includes the clinical 
notes of a private physician.  In October 1991, the doctor 
noted that the veteran complained of being "stressed out" 
and having a lot of problems with his teenaged son.  The 
veteran seemed angry, depressed, and had some feelings of 
guilt.  The impression was situational depression secondary 
to his son.  The doctor spent a long time discussing the need 
for counseling.  At that time, the doctor commented that he 
had not noticed any severe symptoms of depression in the 
veteran, so no medication was prescribed.  

The veteran had a VA examination in February 1992.  His 
complaints included recurrent depression.  He reportedly 
dreamed about the Vietnam war and military service.  He was 
cooperative and no abnormal behavior was noted.  There was no 
psychiatric diagnosis.  

An April 1992 rating decision denied service connection for 
situational depression, the diagnosis provided by the 
veteran's private physician.  A letter dated in May 1992 
notified the veteran that service connection for situational 
depression was denied.  A notice of his appellate rights was 
enclosed.  He did not make a timely appeal and the denial was 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129(a), 19.192 
(now §§ 20.302, 20.1103, respectively).  

A claim for Agent Orange benefits was received in 1996.  
There was no mention of PTSD or any psychiatric disability, 
until the claim for service connection for PTSD was received 
on July 6, 2000.  

The law also contemplates this situation.  If the claim for 
service connection for PTSD is considered to be a new claim, 
as differentiated from the claim for service connection for a 
situational depression, the provisions discussed above apply 
and the effective date is the date the claim for service 
connection is received.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2) (2006).  In this case, that would be 
July 6, 2000.  

If the July 2000 claim is viewed as reopening a claim for 
service connection for a psychiatric disability, after the 
final denial of May 1992, the law and regulations do not make 
benefits effective the date of the original claim, but the 
date that the claim to reopen is received.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q) (2006).  In this 
case, that would be July 6, 2000.  So, whether the claim is 
treated as new or reopened, the earliest effective date would 
be July 6, 2000.  


Other Provisions

At the hearing, the provisions of 38 C.F.R. § 3.157(b) (2006) 
were discussed.  This provision provides that once a formal 
claim for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, certain 
medical records including VA clinical records and examination 
reports can be accepted as claims for increased ratings.  In 
this case, the psychiatric claim was not previously allowed, 
or disallowed for the reason that the service-connected 
disability was not compensable in degree.  Therefore, this 
regulation does not apply to this case.  Also, the regulation 
requires that a claim specifying the benefit sought be filed 
within one year for the medical records to be considered an 
earlier informal claim.  In this case, there is no claim or 
evidence of a medical report which could be considered an 
earlier claim or which was followed within a year by a claim 
for service connection for a psychiatric disorder.  For these 
several reasons, Section 3.157(b) does not apply to this 
case.  

The veteran was critical of the VA examiner in 1992 and felt 
that PTSD should have been diagnosed at that time.  These 
assertions, even if true, would not form a basis for an 
earlier effective date under any applicable law or 
regulation.  

An earlier effective date can be based on clear and 
unmistakable error (CUE) in an RO decision.  38 C.F.R. 
§§ 3.105(a), 3.400(k) (2006).  However, the veteran has not 
alleged nor does the record raise such a claim.  CUE is a 
very specific and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board must review all issues which are reasonably raised 
from a liberal reading of all of the appellant's documents or 
oral testimony.  See Myers v. Derwinski, 1 Vet. App. 127, 130 
(1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Solomon 
v. Brown, 6 Vet. App. 396, 400 (1994).  The Board finds that 
the veteran's dissatisfaction with the VA examiner does not 
raise a claim for CUE in this case and it would be 
potentially prejudicial to the veteran to adjudicate such a 
claim, considering that it has not been developed for Board 
review.  

Conclusion

Whether the claim is considered new or reopened, the earliest 
possible effective date provided by law and regulations is 
the date that the claim was received on July 6, 2000.  


ORDER

An effective date earlier than July 6, 2000 for service 
connection for PTSD is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


